 350DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenters District Council of Denver& Vicinity, AFL-CIOand J.0. Veteto andSon.-Cases Nos. 27-CD-46 ai nl 27-CD-46-2.August 18, 1964-SUPPLEMENTAL DECISION AND DETERMINATIONOF DISPUTEOn April 30, 1964, the Board issued a Decision and Determinationof Dispute in the above-entitled proceeding 1 in which,inter alia,itfound that lathers employed by the Employer rather than carpentersrepresented by the Respondent were entitled to perform the workin dispute of erecting metal studs to receive dry wall on interiorThereafter, on May 4,1964, the Respondent filed a motion for recon-sideration of such findings, contending that the Board had erroneously,construed Respondent's claim as restricted to the mere installation of,metal studs to receive dry wall covering whereas its claim to the dis-puted work encompassed not only the erection of the studs but the in-stallation of floor and ceiling channels to which the studs are attachedand the furring channels or stiffeners which are inserted into and'across the steel studs.On May 19, 1964, Wood, Wire and MetalLathers Union Local 68, AFL-CIO, which represents the lathers to'whom'the disputed work was awarded, filed an answer to motion forreconsideration.Pursuant to the provisions of Section 3 (b) of the National- LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch and Mem-bers Leedom and Brown].The record in these cases is ambiguous in the matter raised by theRespondent's motion.But even accepting Respondent's version asto the scope of the dispute herein, no warrant appears for any changein our prior determination.As stated therein, the Employer does notemploy carpenters.It does, however, employ lathers, and it has as=signed to them, without complaint from Respondent, the work of in-stallingmetal studs, together with the floor and ceiling runners towhich they are attached and the furring channels or stiffeners whichare inserted into and across the steel studs, when walls ofplaster ma-terialare to be applied.The installation of floor and ceiling tracks,metal studs, and bracing material wheredry wallis to be applied,which is the work herein claimed by Respondent, is precisely the sametype of operation.This, work is of an intermittent nature, and ithas been assigned to the lathers who can perform it when not otherwiseoccupied; as already noted, carpenters are not even employed on the,1146 NLRB 1242.148 NLRB No. 37. UNITED BROTHERHOOD OF CARPENTERS, LOCAL 515351job.In these circumstances, even if the dispute extends to the addi-tional work claimed by Respondent, we find that the factors of effi-ciency and economy of operations still favor the lathers.Considering,in addition, the other factors favoring the lathers adverted to in ouroriginal determination, we believe that that determination should be,and it hereby is, affirmed.United Brotherhood of Carpenters and Joiners of America, LocalNo. 515, AFL-CIO,et al.and J.O. Veteto & Son.Case No.27-CD-47.August I8, 1964.DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act follow-ing charges filed by J. O. Veteto & Son, herein called the Employer,alleging that United Brotherhood of Carpenters and Joiners of Amer-ica, Local No. 515, AFL-CIO, Southern Colorado Building and Con-struction Trades Council, AFL-CIO, and Carpenters District Councilof Southern Colorado, AFL-CIO, herein called the Respondents,threatened, coerced, and restrained Continental Consolidated Corpora-tion,Glenn Siebert Dry Wall Company, and J. O. Veteto & Son,with an object of forcing or requiring the Employer to assign particu-lar work to employees represented by the Carpenters rather than to em-ployees represented by Wood, Wire and Metal Lathers InternationalUnion, Local No. 48, AFL-CIO, herein called Lathers.A hearingwas held before Hearing Officer Allison E. Nutt on April 9 and 10,1964.All parties appeared at the hearing and were afforded full op-portunity to be heard, to examine and cross-examine witnesses, and toadduce evidence bearing on the issues.The rulings of the HearingOfficer made at the hearing are free from prejudicial error and arehereby affirmed.Respondents and Lathers filed briefs which havebeen duly considered.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this proceeding to a three-member panel [Chairman McCulloch and Members Leedom andBrown].Upon the entire record in this case, the Board makes the followingfindings :1.The business of the EmployerJ. O. Veteto & Son is engaged in the lathing and plastering businessin Colorado and adjoining States. In the calendar year 1963, Vetetopurchased materials valued at more than $100,000 from suppliers in148 NLRB No. 38.